113 F.3d 1246
97 CJ C.A.R. 771
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Carol LAHEY, Plaintiff-Counter-Defendant-Appellant,v.TWIN LAKES EXPEDITIONS, INC., a Colorado corporation;  RickCovington;  Douglas (Blues) Voisard,Defendants-Counterclaimants,Third-Party-Plaintiffs-Appellees,andRob MOBILIAN, Third-Party-Defendant.
No. 96-1438.
United States Court of Appeals, Tenth Circuit.
May 20, 1997.

Before SEYMOUR, PORFILIO, and TACHA, Circuit Judges.


1
ORDER AND JUDGMENT*


2
Having reviewed the record and the briefs, and having heard oral argument, the court concludes as a matter of law that the exculpatory portion of the release agreement is valid.  The release agreement was fairly entered into and is clear and unambiguous.  See Heil Valley Ranch, Inc. v. Simkin, 784 P.2d 781, 785 (Colo.1989) (en banc);  Jones v. Dressel, 623 P.2d 370, 378 (Colo.1981) (en banc);  Potter v. National Handicapped Sports, 849 F.Supp. 1407, 1410-11 (D.Colo.1994).  In addition we find that the record is devoid of evidence of willful and wanton conduct by the defendants.  See Steeves v. Smiley, 354 P.2d 1011, 1013-14 (Colo.1960);  Hodges v. Ladd, 352 P.2d 660, 663 (Colo.1960).  Therefore, we AFFIRM substantially for the reasons stated in the April 29, 1996 Order and Memorandum of Decision of the District Court.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3